UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TORULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForOctober 2015 Commission File No. 001-36848 Check-Cap Ltd. Check-Cap Building Abba Hushi Avenue P.O. Box 1271 Isfiya, 30090 Mount Carmel, Israel (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES.) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨No x If “Yes” marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Post-Effective Amendment No. 1 to the Form S-8 Registration Statement File No. 333-203384. Other Information Attached hereto as Exhibit 99.1 is a Notice of 2015 Annual General Meeting of Shareholders (“Annual Meeting”) and the Proxy Statement of Check-Cap Ltd. (the “Company”) relating to the Company’s Annual Meeting. In addition, a copy of the Proxy Card is attached hereto as Exhibit 99.2. Where to Find Additional Information Shareholders are urged to carefully read the Proxy Statement, because it contains important information about the Company and the Annual Meeting. Copies of the Proxy Statement and other documents filed by the Company will be available at the website maintained by the Securities and Exchange Commission at www.sec.gov. Exhibits Exhibit No. Description Notice and the Proxy Statement for the 2015 Annual General Meeting of Shareholders to be held on December 1, 2015. Form of Proxy Card. SIGNATURE Pursuant to the requirements of the SecuritiesExchange Act of 1934, theregistranthas duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Check-Cap Ltd. By: /s/Lior Torem Name: Lior Torem Title: Chief Financial Officer Dated: October 28, 2015
